           Case
            Case7:19-cv-07263-CS
                 7:19-cv-07263-CS Document
                                   Document38-1
                                            39 Filed
                                                Filed07/10/20
                                                      07/10/20 Page
                                                                Page11ofof77



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
SUSAN B. BRAND,
                                                                      Docket No.: 19-CV-07263 (CS)
                                   Plaintiff,

                   -against-

NEW ROCHELLE CITY SCHOOL DISTRICT,
JOSEPH WILLIAMS, KIMMERLY NIEVES, and
URAL HOGANS,

                                    Defendants.
------------------------------------------------------------------x

                       CONFIDENTIALITY STIPULATION AND ORDER

        WHEREAS, NEW ROCHELLE CITY SCHOOL DISTRICT (“the District”), JOSEPH

WILLIAMS, KIMMERLY NIEVES and URAL HOGANS, (collectively “Defendants”), in the

United States District Court for the Southern District of New York; and

        WHEREAS, Plaintiff and Defendants recognize that some of the information sought in

discovery or contained in the documents being sought in discovery to be of a confidential

nature, including, but not limited to, Defendants’ current and/or former employees’

employment records, medical or financial information regarding Plaintiff and/or Defendants,

non-parties, current and former employees of Defendants and the names of students and/or

information regarding that record qualifies as educational; and

        WHEREAS, Plaintiff and Defendants desire to expedite the flow of discovery

material, promote the prompt resolution of disputes over confidentiality, and facilitate the

preservation of the confidentiality of material deemed worthy of protection,

        IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned,

the attorneys for Plaintiff, and the attorneys for Defendants, that:
         Case
          Case7:19-cv-07263-CS
               7:19-cv-07263-CS Document
                                 Document38-1
                                          39 Filed
                                              Filed07/10/20
                                                    07/10/20 Page
                                                              Page22ofof77



       1.     This Stipulation governs the handling of all information contained in

documents, answers to interrogatories, responses to requests for admissions, deposition

testimony, deposition exhibits, and other written, recorded or graphic matter including

information and data produced in electronic form (“Discovery Materials”) produced by or

obtained by Plaintiff and/or Defendants during the proceedings in this action that are

designated as “Confidential” pursuant to Paragraph 4 hereof.       Due to the timing of this

Stipulation and Order, it is expressly agreed that this Stipulation and Order applies nunc pro

tunc to any and all prior Discovery Materials produced by and between the parties and that any

party can so deem these nunc pro tunc Discovery Materials confidential under this agreement

within a reasonable time of the execution of this document.

       2.      Nothing contained herein shall be deemed a waiver of any objection

concerning the confidentiality of any document(s) or information requested by either Plaintiff

or Defendants in a discovery request.

       3.     All Discovery Materials produced in this action by Plaintiff and/or Defendants

(“Producing Party”) shall be used by the non-producing party solely for the purpose of this

litigation and not for any business or other purpose whatsoever.

       4.     Plaintiff and/or Defendants may designate as confidential any Discovery

Materials produced by it or its employees, experts or agents in this action which contain its

medical, financial, or other confidential or sensitive information, or personal information

about Plaintiff or Defendants or persons who are not parties to this action or students, by

stamping the document “Confidential” and shall advise in writing which Discovery Materials

being produced are confidential (“Confidential Materials”). All electronic discovery,

personnel files, personnel records, and proprietary information produced by the Defendants

may be deemed “Confidential Materials”.

                                               2
         Case
          Case7:19-cv-07263-CS
               7:19-cv-07263-CS Document
                                 Document38-1
                                          39 Filed
                                              Filed07/10/20
                                                    07/10/20 Page
                                                              Page33ofof77



       5.      Plaintiff and/or Defendants may designate a deposition transcript or any portion

thereof as Confidential Materials either by requesting on the record that the transcript be so

designated, and by notifying the other parties in writing within ten (10) days of receiving the

deposition transcript that it is so designating the transcript or any portion thereof. All deposition

transcripts shall be treated as Confidential for ten (10) days following the receipt of the

transcript to afford the parties the opportunity to designate the transcript or portions thereof as

Confidential Materials.

       6.      Plaintiff and Defendants may notify a Producing Party in writing within ten (10)

days after receipt of Discovery Materials produced to it by the Producing Party that the

recipient considers all or part of such Discovery Materials to be Confidential Materials. Such

Producing Party must respond to such recipient’s request within ten (10) days of receipt of

such request. If the Producing Party does not agree to the recipient’s request, the parties then

shall attempt in good faith to resolve the dispute concerning the appropriateness of the

Confidential designation prior to seeking the Court’s assistance.

       7.      Confidential Materials shall not include Discovery Materials in the

public domain, or identical copies of Discovery Materials otherwise in the possession

of the non-producing party.

       8.      Plaintiff and Defendants may challenge the designation of Discovery Material

as Confidential pursuant to Paragraphs 4 and 5 herein by advising the other party that it does

not accept the designation of such Discovery Material as Confidential within ten (10) days of

such designation. The parties then shall attempt in good faith to resolve the dispute concerning

the appropriateness of the Confidential designation prior to seeking the Court’s assistance.

       9.      If Plaintiff and Defendants cannot resolve a dispute concerning the

appropriateness of a Confidential Materials designation pursuant to Paragraphs 4 and 5 herein,

                                                  3
         Case
          Case7:19-cv-07263-CS
               7:19-cv-07263-CS Document
                                 Document38-1
                                          39 Filed
                                              Filed07/10/20
                                                    07/10/20 Page
                                                              Page44ofof77



the party that designated the Discovery Materials at issue as Confidential shall bear the burden

of moving for a protective order. Such a motion must be served within ten (10) business days

after Plaintiff and Defendants agree that they are unable to resolve the issue informally. If

Plaintiff and Defendants cannot resolve a dispute concerning the appropriateness of a

Confidential Materials request pursuant to Paragraph 6 herein, the recipient shall bear the

burden of moving to compel the Confidential Materials designation.

       10.       The disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information provided that the material is designated pursuant to

the procedures set forth herein no later than the latter of fourteen (14) days after the close of

discovery or fourteen (14) days after the document or information’s production.            If so

designated, the document or information shall thereforth be treated as Confidential

Information subject to all the terms of this Stipulation and Order.

       11.       All Confidential Materials referred to herein will be produced to the non-

producing party subject to the terms of this Stipulation and Order and in accordance with

applicable Federal Rules of Civil Procedure, Local Rules for the Southern District of New

York, and any applicable rules of Judge Cathy Seibel, and/or any other Judge of whom this

matter becomes the jurisdiction of.

       12.       All Confidential Materials covered by this Stipulation and Order shall be

used solely for purposes of this litigation and shall not be given, shown, made available,

communicated, used or otherwise disclosed for any personal, business, academic or any

other purpose.

       13.       All Confidential Materials covered by this Stipulation and Order and the

contents thereof shall not be given, shown, made available, communicated, used or otherwise

                                                 4
         Case
          Case7:19-cv-07263-CS
               7:19-cv-07263-CS Document
                                 Document38-1
                                          39 Filed
                                              Filed07/10/20
                                                    07/10/20 Page
                                                              Page55ofof77



disclosed to anyone other than the Court, the undersigned counsel for the parties to this action,

paralegal, stenographic and clerical personnel of such counsel, experts specifically retained by

the parties for purposes relating to this litigation, parties and officers and employees of the

parties in this action, witnesses and potential witnesses, except: (a) with prior written approval

of the Producing Party or its attorneys: or (b) upon further order of the Court and after notice to

all parties. This restriction shall not apply to the Producing Party, who may use the material for

any business or other purpose.

       14.     Disclosure to the individuals authorized pursuant to Paragraph 13 of this

Stipulation and Order shall be made only as necessary for the pursuit of this action and, with

the exception of the Court, only after the person to whom the disclosure is to be made has been

informed of and agrees to be bound by the terms of this Stipulation and Order. Prior to any

disclosure of Confidential Materials to experts, witnesses and/or potential witnesses pursuant

to Paragraph 12 above, each expert, witness or potential witness to whom disclosure is to be

made, shall sign a statement that he or she has read a copy of this Stipulation and Order of

Confidentiality and agrees to be bound by its provisions. No person to whom Confidential

Materials are disclosed shall disclose such materials or the contents of such materials to any

person to whom disclosure is not authorized by the terms hereof.

       15.     There shall be no reproduction or duplication whatsoever of the Confidential

Information, except that which is required in defense or pursuit of this case, preparation for

trial, trial, post-trial motions or any appeals; copies, excerpts or summaries may only be shown

or given to those authorized to receive such information pursuant to this Stipulation and Order.

       16.     Nothing contained herein shall be deemed to preclude the Producing Party from

seeking additional protection with respect to confidential, privileged or work-product material,

or for any other reason from making any objection during the pendency of this action with

                                                5
         Case
          Case7:19-cv-07263-CS
               7:19-cv-07263-CS Document
                                 Document38-1
                                          39 Filed
                                              Filed07/10/20
                                                    07/10/20 Page
                                                              Page66ofof77



respect to the introduction of any document, information or testimony into evidence or with

respect to whether such document, information or testimony is relevant or material.

       17.      Prior to the trial of this matter, counsel for Plaintiff and Defendants shall seek to

reach an agreement on the handling at trial of the Confidential Materials covered by this

Stipulation and Order so as to provide protection against public disclosure without in any way

infringing on the rights of Plaintiff and Defendants to present any evidence they deem

necessary at such trial, and shall submit such agreement, or proposals if no agreement can be

reached, to the Court for its consideration. The Court of course retains discretion whether to

afford confidential treatment to any Discovery Material designated as Confidential and

submitted to the Court in connection with any motion, application, or proceeding that may

result in an order and/or decision by the Court. The parties are aware that the Court is unlikely

to seal or otherwise afford confidential treatment to any Discovery Material introduced in

evidence at trial, even if such material has previously been sealed or designated as

Confidential.

       18.      Neither anything contained in this Stipulation and Order nor production of any

Confidential Materials subject to the terms of this Stipulation and Order shall be deemed or

asserted to determine or affect in any way the admissibility of any document, testimony or

other evidence at any proceeding in the action, or to constitute a waiver of any objection

concerning the admissibility of the Confidential Materials.

       19.      Within thirty (30) days of the termination of this action, whether by

settlement, entry of a judgment that has become non-appealable, by an order of dismissal, or

otherwise, the non-producing party shall return to the Producing Party or its counsel all

documentary material containing Confidential Information, including all originals, copies,

excerpts or summaries thereof. In the alternative, the non-producing party may provide a

                                                  6
          Case
           Case7:19-cv-07263-CS
                7:19-cv-07263-CS Document
                                  Document38-1
                                           39 Filed
                                               Filed07/10/20
                                                     07/10/20 Page
                                                               Page77ofof77



sworn statement stating that the Confidential Information has been destroyed.

        20.    The provisions of this Stipulation and Order constitute an Order of this Court

and violations of the provisions of this Stipulation and Order are subject to enforcement and

the imposition of legal sanctions in the same manner as any other Order of the Court.

        21.    The provisions of this Stipulation shall, absent written permission of the

Producing Party or further Order of this Court, continue to be binding after the conclusion of

this action.

        22.    The provisions of this Stipulation do not constitute a waiver of any applicable

privileges or objections to production.

Dated: Mineola, New York
       July 8, 2020


BALLON STOLL BADER & NADLER PC                       MIRANDA SLONE
Attorneys for Plaintiff                              SKLARIN VERVENIOTIS LLP
729 Seventh Ave                                      Attorneys for Defendants
17th Floor                                           240 Mineola Boulevard
New York, New York 10019                             Mineola, New York 11501




By:______________________________
                                                     By:______________________________
     Marshall Bellovin, Esq.
                                                            Michael A. Miranda, Esq.



SO ORDERED:

                          7/10/20
__________________________________
JUDGE CATHY SEIBEL




                                               7
